Citation Nr: 0619110	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-31 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for a low back 
disorder, including as secondary to service connected right 
ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active military duty from August 1966 
to August 1970. 

The claim involving the right ankle disability comes to the 
Board of Veterans' Appeals (Board) from a September 2004 RO 
rating decision and the claim concerning the low back 
condition comes to the Board from a March 2004 RO rating 
decision.  The veteran requested a Board travel hearing, it 
was held in January 2006, and its transcript is associated 
with the file.


FINDINGS OF FACT

1.  The veteran's residuals from a right ankle sprain are not 
productive of marked limitation of motion.

2.  No competent evidence links the claimed low back 
disability with service, or to service connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a right ankle sprain, have not been  met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.1, 4.2, 
4.6, 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a,  Diagnostic Code 
§§ 5003, 5010, 5270, 5271, 5272, 5273, 5274 (2005). 

2.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.10, 20.1304 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim for higher rating

In July 2001, the veteran was service connected for residuals 
of a right ankle  sprain.  His ankle sprain was evaluated 
under Diagnostic Code 5271 for limitation of motion of the 
ankle.  The veteran's right ankle disability is currently 
evaluated as 10 percent disabling.  He filed a claim for an 
increased rating in May 2004.  However, the evidence simply 
does not reflect that a higher rating is warranted.

Disability ratings are determined by applying a schedule of 
ratings that are based upon average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these  
considerations: (a) less movement than normal (due to  
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability;  (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f)  pain on movement, swelling, deformity, or 
atrophy of disuse.  Instability of station, disturbance of  
locomotion, interference with sitting, standing, and weight 
bearing are related considerations.  38 C.F.R. § 4.45. 

The veteran's disability is evaluated under Diagnostic Code 
5271.  This provides for a 10 percent rating for moderate 
limitation of motion, and a maximum 20 percent for marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code § 
5271.  Normal range of motion of the ankle is 0  to 20 
degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71,  Plate II.   

Words such as "moderate" and "marked" as related to 
limitation of motion of the ankle are not defined in the 
Schedule.  Thus, rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to ensure an 
"equitable and just" result.  38 C.F.R. § 4.6 (2005). 

During a May 2003 VA outpatient visit, the veteran complained 
of ankle pain that radiated to his hip.  An X-ray of the 
ankle was unremarkable.

In April 2004, the veteran was seen for left heel pain at an 
outpatient visit with a private physician who had been 
treating him since 2001.  He reported chronic right ankle 
pain.  Upon examination, the provider noted no joint 
swelling, normal dorsiflexion, and plantar flexion range of 
motion (ROM), but noted joint pain, weak lateral ligaments, 
degenerative joint disease, and stiffness, with favoring of 
the affected side.  He diagnosed the veteran with right ankle 
pain.

In August 2004, the veteran underwent a VA examination.  At 
that examination, he complained of bilateral foot and heel 
pain, which he rated at a seven out of ten on the pain scale.  
He reported using shoe inserts and medication to help relieve 
the pain.  He denied flare-ups or use of assistive devices 
for walking or standing, but reported that his ankle gave 
way.  Upon examination by the provider, no objective pain on 
motion, fatigue, weakness, edema, effusion, redness, heat, 
abnormal movement, guarding of movement, callosities, or lack 
of endurance was noted.  No unusual shoe-wear pattern that 
would suggest abnormal weight bearing was noted as well.  
Ankle dorsiflexion was 0 to 20 degrees, and plantar flexion 
was 0 to 45 degrees.  The provider further opined that recent 
X-rays of the ankle were normal.  He diagnosed the veteran 
with bilateral plantar fascilitis, which was under treatment 
with shoe inserts and status post right ankle strain with no 
loss of function or decrease range of motion.  The provider 
reported that VA hard copy and electronic records were 
reviewed.

Given the foregoing, a higher disability rating for residuals 
of a right ankle sprain is not warranted.  The medical 
evidence does not show any more than moderate limitation of 
motion.  In order for the veteran to be entitled to more, he 
would need to have marked limitation of motion.  Although the 
veteran has reported right ankle pain and it giving out, he 
has consistently demonstrated normal range of motion without 
limitations during clinical settings.  Taking the symptoms as 
set forth in the medical evidence, the Board finds no more 
than moderate disability. 

In reaching this decision, the Board notes that Diagnostic 
Codes 5270 and 5272 do not apply because there is no evidence 
of ankylosis in the right ankle.  Diagnostic Code 5273 does 
not apply because there is no evidence of malunion of the os 
calcis or astragalus.  Finally, Diagnostic Code  5274 does 
not apply because there is no evidence that the  veteran has 
had an astragalectomy.   See Diagnostic Code §§ 5270, 5272, 
5273, 5274.

The Board has also considered the overall disability picture 
regarding functional impairment attributable to pain as 
outlined in 38 C.F.R. §§ 4.40 and 4.5.  See also,  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although the veteran has 
reported right ankle pain and that it "gives out," his ROM 
was reported as normal, and there were no reports of 
weakness, fatigue, or functional loss during clinical 
settings.  Thus, the Board finds the 10 percent rating more 
than adequately compensates any potential functional loss due 
to pain on use or during potential flare-ups, or due to 
weakness, fatigability, or incoordination. 

In sum, the preponderance of the evidence reflects that a 
rating in excess of 10 percent for residuals of a right ankle 
sprain is not warranted, and the claim is denied.

II. Claim for service connection

The veteran essentially asserts that his reported low back 
disability is proximately related to his service connected 
right ankle disability.  

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  To prove that 
a disability is proximately due to or the result of a 
service-connected disease or injury, the veteran must submit 
competent medical evidence showing that the disabilities are 
causally related.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  A disability aggravated by a service connected 
disability also may be service connected.  

In the alternative, when seeking VA service connection 
disability compensation, the veteran must establish that a 
current disability results from disease or injury incurred in 
or aggravated by service, 38 U.S.C.A. § 1110.  This may be 
proven by evidence, establishing that a particular injury or 
disease resulting in disability was incurred coincident with 
active duty military service, or if preexisting such service, 
was aggravated therein.  This may be accomplished by directly 
showing inception or aggravation during service or through 
application of statutory presumptions, 38 C.F.R. §§ 3.303(a), 
3.304.  Service connection for arthritis may be presumed if 
manifested to a degree of 10 percent disabling within one 
year of service discharge.  38 C.F.R. §§ 3.307, 3.309.  

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).  Continuity of 
symptoms must be established when the condition noted in 
service (or presumptive period) is not, in fact shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38. C.F.R. 3.303(b).

The veteran's service medical records indicated that he was 
treated in December 1967 for an upper back injury he 
sustained while pushing a car.  He was treated again with 
heat to the upper back in March 1970.  However, at his July 
1970 separation examination, he reported no back problems and 
none were noted by the examiner.

Post-service, the evidence reflects that the veteran was 
privately seen for his back in October 1988 (more than 18 
years from the date of separation) when X-rays of his 
lumbosacral spine reflected minimal degenerative arthritis.  
In June 1991, he was seen by a private provider when he 
reported low back pain, but did not remember any specific 
injury that might have caused the pain.  Upon examination, 
the examiner reported slight tenderness and spasm and 
diagnosed the veteran with low back pain with muscular 
strain.

More recently, he underwent a VA examination in January 2004.  
He reported sharp, constant, low back pain, which was an 
eight out of ten on the pain scale.  Upon examination, the 
examiner found normal posture, gait, and curvatures of the 
spine.  He further noted no painful ROM, spasm, weakness, 
atrophy or tenderness, and strait leg raising was negative.  
He did note some numbness along the lateral aspect of the 
right thigh and diagnosed the veteran with lumbar spondylosis 
with paracentral disc protrusion and neuroforaminal narrowing 
of L5-S1.  He opined that the veteran's back condition was 
not as likely as not related directly or indirectly to the 
service connected right ankle disability because the sprain 
of the right ankle is not a condition that leads to lumbar 
conditions such as spondylosis and herniation of the disc.  
He went on to conclude the veteran's back problems were most 
likely due to the natural aging process. 

Subsequent records continue to show low back treatment, and 
in an April 2005 letter, the veteran's wife stated that she 
had been married to the veteran for 37 years, and that his 
back had given him problems since 1970.  She recalled the 
veteran being unable to straighten his back and visiting 
several physicians through the years.

There is no question that the veteran suffers from current 
low back problems, however, the evidence simply fails to 
reflect that these problems are due to his service-connected 
right ankle disability or are directly related to service.  
As detailed above, the VA examiner expressly opined that the 
veteran's back condition was not likely related to his 
service-connected right ankle disability, rather, it was due 
to the natural process of aging.  Furthermore, although he 
was treated twice in service for an upper-back strain, that 
injury appeared to be acute in nature, and resolved itself 
without further complications.  Indeed, it was an upper back 
injury, and in any case, the next treatment for back problems 
was in 1988, more than 18 years from separation.  Moreover, 
there is no competent medical evidence linking current low 
back problems to service.  (The veteran's wife is not shown 
to be competent to diagnose any back disability or to opine 
on its cause.)  Thus, the preponderance of the evidence is 
against the veteran, and service connection for a low back 
disability is denied.

III.  Duty to notify and assist  

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Regarding the right ankle disability, in a July 2004 letter, 
VA advised the veteran of all the elements required by 
Pelegrini II, and the matter was adjudicated in a September 
2004.  With regards to the back disability, he was 
essentially advised of all elements required by Pelegrini II 
by means of January and March 2004 letters.    Any defect 
with regard to the timing of the notice to the veteran was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet.  App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed.  Cir. Apr. 5, 2006).

More recently, it has been determined in Court that proper 
notice should also include information regarding (a) the 
evidence necessary to establish a disability rating and (b), 
the effective date for any disability evaluation awarded, See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice 
regarding (a) and (b) was not provided to the veteran, but 
the Board finds no prejudice in proceeding with the issuance 
of a final decision because as concluded above, the 
preponderance of the evidence is against the veteran's claims 
for a higher rating and service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As to VA's duty to assist, the veteran's service medical 
records are in the case file, as are his relevant VA and 
private treatment records.  Several VA examinations were 
conducted, and their reports were reviewed and are associated 
with the file.  There are no indications that relevant 
records exist that have not been obtained.  In this regard, 
it is observed that the veteran through his representative 
submitted additional evidence for consideration in 
conjunction with the claims.  This evidence, however, is a 
copy of March and April 2006 private treatment records which 
merely reflect the presence of current back disability.  This 
newly submitted evidence is not pertinent because it has no 
bearing on the issue of service connection for a low back 
disability; it establishes a fact not in dispute (the Board 
notes that the veteran currently suffers from low back 
problems), and it does not relate his low back problems to 
his service-connected right ankle disability or, to his 
active military service.  Thus, it is not necessary to refer 
this evidence to the RO for its initial consideration, as 
would otherwise be required under 38 C.F.R. § 20.1304.  

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991).

ORDER

Entitlement to an increased rating for a right ankle 
disability, is denied.

Entitlement to service connection for a low back disability, 
including as secondary to service connected right ankle 
disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


